TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00375-CV



                                   Robert M. Zapata, Appellant

                                                   v.

                                  Bank of America, N.A., Appellee


               FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
           NO. 15-0173-C, HONORABLE ROBERT UPDEGROVE, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                Robert M. Zapata appeals from a judgment awarding possession in a forcible detainer

case. His opening brief was originally due on September 14, 2015. After Zapata failed to timely file

his brief, the Clerk of this Court sent notice to him—on September 21, 2015—advising that his brief

was overdue and that if he did not file a brief or otherwise respond with a reasonable explanation by

October 1, 2015, his appeal would be subject to dismissal for want of prosecution.1 The October 1

deadline has passed, and to date Zapata has not filed a brief or otherwise responded. Accordingly,

we dismiss this appeal for want of prosecution.2




       1
           See Tex. R. App. P. 38.8(a)(1) (if appellant fails to timely file a brief, this Court is
empowered to dismiss the appeal for want of prosecution unless appellant reasonably explains the
failure and appellee is not significantly injured by that failure).
       2
           See id. R. 42.3(b).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: October 15, 2015




                                              2